DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,241,588.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same invention including at least a combination container and collar, and further comprising a seal. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 5-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, from which claims 6-8 depend, the limitation “that descends along an angled intermediate wall to a lower wall defining the contour of the upper surface” is indefinite because, as currently written, it is not clear how the lower wall defines the contour of the upper surface.
Regarding claim 16, from which claims 17 and 18 depend, the limitation “wherein the seal covers and is substantially similar to the frustoconical shape of upper surface of the collar” is indefinite because it is not clear how the seal “is substantially similar to the shape of the upper surface of the collar”.  Foremost, Examiner assumes this limitation intends to state that the seal’s shape is substantially similar to the shape of the upper surface of the collar.  At best, the portion of the seal which contacts this surface has a bottom portion with a matching frustoconical contour.  However, as presently worded, the claim limits the presumed entire shape of the seal as being “substantially similar to” the shape of the frustoconical shape of the upper surface of the collar, which it clearly is not.  
Regarding claim 19, from which claim 20 depends, the limitation “wherein the seal covers and substantially mirrors the frustoconical contour of the upper surface” is indefinite because it is not clear how the seal “substantially mirrors the shape of the upper surface of the collar”.  Foremost, Examiner assumes this limitation intends to state that the seal’s shape is substantially similar to the shape of the upper surface of the collar.  At best, the portion of the seal which contacts this surface has a bottom portion with a matching frustoconical contour.  However, as presently worded, the claim limits the presumed entire shape of the seal as “mirroring” the shape of the frustoconical shape of the upper surface of the collar, which it clearly does not.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 5, 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2005/0056653 (Miller).
Regarding claim 1, Miller teaches a drinking container assembly, comprising: 
a container (11) having an upper portion (in the vicinty of 17 in Figure 1B), and 
a collar (20) removably attached to the upper portion of the container (by way of threads 15); and 
a seal (21, 22) removably attached to the collar that covers a contour of an upper surface of the collar.  
Regarding claim 2, the collar has a lower end having a first diameter and an upper end adjacent to a rim having a second diameter (clearly shown).
Regarding claim 5, the collar includes a concentric inner surface (34) descending from the rim to a radial ledge (31) that descends along an angled intermediate wall to a lower wall defining the contour of the upper surface (see annotated Figure 12).  

    PNG
    media_image1.png
    354
    532
    media_image1.png
    Greyscale

Regarding claim 12, the contour of the upper surface is substantially frustoconical (clearly shown at 34 in Figure 12).    
Regarding claim 13, further comprising a plurality of raised protrusions (40) and adjacent gaps (41) disposed on the upper surface of the collar that channel a fluid from inside the container.  
Regarding claim 16, Miller teaches a drinking container assembly, comprising: 
a container body (11) having an open upper portion and a closed lower portion; 
a collar (20) removably attached to the container comprising: 
an upper surface (34) having a substantially frustoconical shape (explicitly stated in para. [0029]); 
a lower surface (15); 
a rim (rounded radially outer edge of 34) disposed at a peripheral edge of the upper surface; and 
at least one row of apertures (41) in fluid communication with the inside of the container; and 
a seal (21) removably attached to the collar, 
wherein the seal covers and is substantially similar to the frustoconical shape of upper surface of the collar (explicitly shown in Figures 5 and 12; explicitly stated in para. [0032]).  
Regarding claim 18, further comprising at least one handle attached to the collar or the container body (container handle 14 clearly shown in Figures 1A and 1B).  
Regarding claim 19, Miller teaches a drinking container assembly, comprising: 
a container (11) having an upper portion and a lower portion (unlabeled; clearly shown); 
a collar (20) removably attached to the upper portion of the container comprising: 
an upper surface (34) having a frustoconical contour (explicitly stated in para. [0029]); 
a lower surface (15); 
a rim (rounded radially outer edge of 34) disposed on a peripheral edge of the upper surface; and 
a projection (40) disposed substantially in the middle of the upper surface (choosing one disposed on a selected major diameter will be read as being “in the middle” as a diameter bisects a circle); and 
a seal (22) that attaches to the upper surface of the collar, wherein the seal covers and substantially mirrors the frustoconical contour of the upper surface (explicitly shown in Figures 5 and 12; explicitly stated in para. [0032]). 
Regarding claim 20, the application of a suction force by a user from any location on the rim draws a fluid from within the container and past the seal (explicitly taught in para. [0032]).

8.	Claims 1-4, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2004/0069783 (Chen).
Regarding claim 1, Miller teaches a drinking container assembly, comprising: 
a container (7) having an upper portion (threaded neck), and 
a collar (2) removably attached to the upper portion of the container (threads 211); and 
a seal (3) removably attached to the collar that covers a contour of an upper surface of the collar.  
Regarding claim 2, the collar has a lower end having a first diameter and an upper end adjacent to a rim having a second diameter (shown to be circular in Figure 4).
Regarding claim 3, the second diameter is larger than the first diameter (upper end of 2 has a larger diameter than the diameter of the lower portion of 2 as seen in Figure 4).  


    PNG
    media_image2.png
    383
    290
    media_image2.png
    Greyscale


	Regarding claim 4, an outer surface of the collar flares upwardly and outward from the first diameter of the lower end to the second diameter of the upper end (clearly shown in Figure 4).  
Regarding claim 12, the contour of the upper surface is substantially frustoconical (clearly shown at 34 in Figure 12).  
Regarding claim 14, further comprising a resilient sealing ring (28) disposed between the upper portion of the container and the collar.  

Allowable Subject Matter
9.	Claims 6-11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733